Title: To Benjamin Franklin from Dumas, 21 December 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
Lahaie 21e. Dec. 1779
J’espere que vous aurez bien reçu mes dernieres tant d’Amst. que d’ici, sous couvert de Mr. Grand, comme celle-ci. Celle de vendredi passé renfermoit deux Lettres de Mr. Jones, l’une addressée à vous-même, l’autre, copie de ce qu’il a écrit sur le même sujet à Mr. l’Ambr. de F ——. Voici d’autres Copies d’une suite de 4 Lettres, qui vous mettront au fait de ce qui s’est passé depuis.— J’ajoute deux Gazettes de Leide, où vous trouverez la Résolution de L. H. P. du 19 Nov., qui n’est autre que celle des Etats d’Hollde. du 17, prise par une petite pluralité influée, & suivie, dans l’Imprimé authentique, des fortes annotations ou protestations des 6 villes; lesquelles sont jointes ici traduites.— Par la Résolution du 26, vous verrez qu’un grand personnage a pris sur soi d’appliquer à L’Alliance seule, ce qui avoit été résolu quant à toute l’Escadre, & notamment quant aux prises; que les E. G. l’ont approuvé; & qu’ainsi l’on a cru pouvoir se dispenser de consulter la Prov. d’Hollde. sur ce nouveau cas. On n’est pas content, comme vous pouvez penser, de ce procédé arbitraire; & l’Assemblée d’Hollde. sera orageuse cette semaine, non quant aux secours demandés de nouveau par S. J. Y., qui seront certainement refusés, mais parce qu’il y aura de nouveaux protests, pour prévenir qu’à l’avenir on ne prenne à la pluralité, des Résolutions qui, par leurs suites, pouvant attirer des dangers à la république, tombent dans le cas de l’unanimité.— Les autres, de leur côté, paroissent sentir qu’ils sont allés trop loin, comme vous le verrez par la Lettre du Vice-Amiral, qui certainement ne l’a point écrite sans ordre.— Mr. Jones, selon moi, y a répondu comme il devoit: je le lui ai écrit, parce qu’il m’en demandoit mon sentiment. Et, dussai-je encourir la disgrace de tout autre, je vous dirai à vous, Monsieur, qu’en conscience je crois qu’il a fait son devoir; qu’il ne pouvoit faire autrement sans manquer aux Etats-Unis, Alliés d’un grand Roi, & à soi-même; que mon opinion, conforme à la sienne, est, que bien équipé, lesté et monté comme il est, il naviguera plus heureusement, à tous égards, seul que de conserve (opinion dont le papier ne souffre pas les raisons détaillées); que de faire ce que le V —— A——l lui propose dans sa Lettre, seroit donner gain de cause aux Anglomanes, & ôter à l’Amérique tout moyen de se plaindre tôt ou tard des derniers procédés; Enfin, que tous les bons républicains ici seroient mortifiés de voir l’Alliance sortir sous tout autre pavillon que celui sous lequel il est entré, à moins que vous-même, Monsieur, jugeant que le Navire risqueroit moins, ne donnassiez, pour sa conservation, des ordres contraires.
Mr. Jones a bien fait de ne pas aller chez le Vice Amiral dernierement: car cela a obligé celui-ci d’écrire, & ce qui est écrit ne peut se désavouer. Le Vice A——l s’étoit permis, dans ses conversations & dans ses messages de bouche, des expressions peu mesurees, que surement il ne voudroit pas avoir écrites, comme de couler bas le vaisseau; de venir se mettre côte à côte; que les Américains ne sont pas une nation, etc.
Pour avoir au moins un Exemple authentique de ses procédés, lorsqu’il nous fit dire le 28 Nov. que le vent étoit bon qu’il falloit partir, ou qu’il viendroit user de force, après avoir répondu dans la Cabine ce qu’il falloit, je suivis l’Officier, déjà descendu dans sa Chaloupe, & là, devant ses rameurs, & devant tout l’Equipage de l’Alliance, je lui fis dire à voix haute par le Pilote Hollandois, qu’on exigeoit l’impossible. Je fis signer dans la suite la même chose à ce Pilote, comme vous verrez par le papier ci-joint. Depuis ce jour, jusqu’au 8 au matin, où le vent paroissoit devenir bon, où nous nous préparames effectivement à sortir, jusqu’à-ce que le vent tombant nous obligea de remettre à l’ancre, il nous épargna ses messages.

Voilà, Monsieur, à quoi en sont les choses. Il m’est impossible d’entrer dans le détail minucieux de toutes mes démarches depuis le 22 Sept. jusqu’au 17 Decembre courant. Tout cet intervalle a été une suite continuelle de voyages, séjours, retours, entre La Haie, Amsterdam & le Texel. Mes deux dernieres courses, & long sejour à la rade, ont été exigés, comme absolument nécessaires, par Mr. l’Ambassadeur de France, tant de bouche que par Lettres signées.
Il ne me reste que de vous assurer, ce dont je suis sûr d’ailleurs que vous êtes convaincu, que je suis inalterablement, & pour la vie, attaché aux Etats unis & à Vous, & avec un très grand respect, Monsieur De votre Excellence le très-humble et très obéissant serviteur
Dumas


J’ai facilité de tout mon pouvoir à Mrs. De Neufville & fils les moyens de vérifier, & constater par des quittances de la part des Capitaines, leurs envois & fourniture. Mr. De Neufville m’a dit avoir Lettre de Mr. Le Ray de Chaumont, où il exige ma présence & signature à la cloture de ces comptes. En ce cas, il me faudra s’il vous plait, des ordres directs, non seulement de Mr. De Chaumont, mais aussi les vôtres conjointement, afin de savoir clairement & précisément ce que j’aurai à faire. A défaut de cela, je n’excéderai pas la note du 2e. 7bre. dans mes démarches. J’en ai remis une Copie signée à Mrs. De Neufville; & je crois n’être autorisé à rien de plus.
J’ai toujours oublié de vous dire, Monsieur, que le Capne. Cunningham est à bord de l’Alliance comme passager.
La derniere fonction que j’ai faite à la Rade, a été d’aller à la Pallas rendre au Cap. Pearson son Epée de la part de Mr. Jones. On a depuis permis à cet Officier, de venir ici sur sa parole.
Je n’ai pu sortir hier ni aujourdhui à cause des douleurs rhumatiques qui m’empechent de marcher. J’espere de le faire demain pour savoir de notre Ami ce qui se passe.
Passy à S. E. M. B. Franklin

 Notation: Dumas. Decr. 21. 1779